190 S.W.3d 317 (2005)
Dana Seum STEPHENSON, Appellant,
v.
Virginia WOODWARD, et al., Appellees. and
David L. Williams, in His Official Capacity as President of the Senate of the Commonwealth of Kentucky, Appellant,
v.
Virginia L. Woodward, et al., Appellees. and
Dana Seum Stephenson, Appellant,
v.
Virginia L. Woodward, et al., Appellees. and
David L. Williams, in His Official Capacity as President of the Senate of the Commonwealth of Kentucky, Appellant,
v.
Virginia L. Woodward, et al., Appellees. and
Virginia L. Woodward, Cross-Appellant,
v.
Dana Seum Stephenson, et al., Cross-Appellees.
No. 2005-SC-464-T, 2005-SC-477-T, 2005-SC-603-T, 2005-SC-604-T, 2005-SC-645-T.
Supreme Court of Kentucky.
August 31, 2005.
ORDER GRANTING TRANSFER IN SUPREME COURT CASE NUMBERS 2005-SC-603-T, 2005-SC-604-T AND 2005-SC-645-T AND ORDER DENYING TRANSFER IN SUPREME COURT CASE NUMBERS 2005-SC-464-T AND 2005-SC-477-T
In the above-styled actions this Court is presented with five motions for transfer stemming from two sets of notices of appeal filed in Franklin Circuit Court No. 04-CI-01676. The first two motions for transfer, Supreme Court Case Numbers 2005-SC-464-T and 2005-SC-477-T, were filed after appellants on June 13 and 14, 2005, filed notices of appeal. After entry of final judgment by the trial court on July 5, 2005, a second set of notices of appeal and a notice of cross-appeal were filed. The second set of motions for transfer to this Court were filed by the appellants on August 3, 2005 and by the cross-appellant on August 15, 2005.
This Court, after considering the two sets of motions for transfer filed pertaining to this matter, hereby grants the latter set of motions for transfer filed in Supreme Court Case Numbers 2005-SC-603-T, 2005-SC-604-T, and 2005-SC-645-T. The appeals and the cross-appeal in these actions are hereby transferred from the Court of Appeals to the Supreme Court of Kentucky. The Clerk of the Court of Appeals of Kentucky is directed to forthwith transfer to this Court all of the records and files on the appeals and the cross-appeal. The motions for transfer filed in Supreme Court Case Numbers 2005-SC-464-T and 2005-SC-477-T are hereby denied.
Briefing shall be expedited and proceed as follows: Appellants' briefs shall be filed on or before September 30, 2005. Appellee's briefs shall be filed on or before October 30, 2005. The combined brief of the appellee/cross-appellant, Virginia Woodward, shall also be filed on or before October 30, 2005. The combined reply briefs and responses of the appellants/cross-appellees shall be filed on or before November 9, 2005. Parties shall *318 file twenty (20) copies of each of their briefs.
Pursuant to CR 76.16, oral argument in the above-styled action will be heard Wednesday, November 16, 2005 at 11:00 a.m. prevailing Frankfort time in the Supreme Court Courtroom. Twenty minutes will be allotted each side for argument.
All Sitting. All concur.
  ENTERED: August 31, 2005.
  /s/Joseph E. Lambert
Chief Justice